IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-50,662-03


EX PARTE JEFFREY DEMOND WILLIAMS





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 813452 IN THE 177TH DISTRICT COURT
HARRIS COUNTY



	Per curiam.  

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	On February 9, 2000, Applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted under Article 37.071, TEX. CODE CRIM. PROC.,
and the trial court, accordingly, set punishment at death.  This Court affirmed Applicant's
conviction and sentence on direct appeal.  Williams v. State, No. AP-73,796 (Tex. Crim. App.
May 8, 2002).  This Court denied relief on Applicant's initial post-conviction application for
writ of habeas corpus.  Ex parte Williams, No. WR-50,662-01  (Tex. Crim. App. April 2,
2003).  This Court dismissed Applicant's second post-conviction application for writ of
habeas corpus.  Ex parte Williams, No. WR-50,662-02 (Tex. Crim. App. October 8, 2003). 
Applicant's instant post-conviction application for writ of habeas corpus was received in this
Court on July 5, 2011.
	Applicant presents the following allegations in the instant application:  
I.	Mr. Williams has never had effective assistance of counsel or
competent counsel with regard to his punishment. 

II.	The Conflict of State Habeas Counsel Foreclosed Consideration of Mr.
Williams's Meritorious IAC claim, in State or Federal Court, and Did
Not Comport with Article 11.071 § 2's Requirement for Competent
Counsel. 

III.	Alternatively, The Principles of Equity, Fundamental Fairness, Due
Process and Due Course of Law Require a Remedy. 

We have reviewed the application and find that Applicant has failed to satisfy the
requirements of Article 11.071, § 5(a).  See Pennsylvania v. Finley, 481 U.S. 551, 555
(1987)(stating that "[w]e have never held that prisoners have a constitutional right to counsel
when mounting collateral attacks upon their convictions"), citing Johnson v. Avery, 393 U.S.
483, 488 (1969).  Accordingly, we dismiss the application as an abuse of the writ without
considering the merits of the claims.  
	IT IS SO ORDERED THIS THE 23RD DAY OF NOVEMBER, 2011.
Publish